Citation Nr: 9927122	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a disability of the 
feet, other than pes planus.  

2. Entitlement to service connection for a disability of the 
ankles on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions in May 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In November 1996, the veteran filed a timely notice of 
disagreement as to the denial of bilateral foot problems.  
The RO issued a statement of the case in February 1997 as 
regards that issue.  The veteran filed a timely substantive 
appeal, in which he rephrased the issue as entitlement to 
service connection for bilateral foot/ ankle problems due to 
the service-connected right knee condition.  Therefore, the 
issue on appeal is recharacterized as shown on the title page 
of this remand and will be addressed in the remand section.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

Disability of the Feet

Entitlement to service connection for pes planus was denied 
on a primary basis in a rating decision of August 1969.  In 
February 1996, the veteran filed a claim seeking entitlement 
to service connection for bilateral foot problems.  The RO, 
in a May 1996 rating decision, considered that claim on a 
finality basis, and denied reopening the claim for service 
connection for bilateral foot problems.  The veteran 
clarified his claim in May 1996, claiming service connection 
for bilateral foot problems secondary to his [service-
connected] right knee disability.  The foot related problems, 
to include pain and altered gait, were characterized as 
possible consequences of hip and knee related injuries 
sustained during the Vietnam War.  Thereafter, in a May 1996 
rating decision, the RO denied reopening the claim on the 
basis that new and material evidence had not been submitted.  
Subsequent evidence submitted in support of the claim, after 
the May 1996 rating decision, characterized the bilateral 
foot disorder as manifesting, inter alia, pain, swelling, 
degenerative joint disease, and limited range of motion.  
Inasmuch as the veteran's May 1996 claim for service 
connection of a disability of the feet is based on a new 
disorder, although variously defined, which was not 
considered at the time of the prior RO denial in August 1969, 
it constitutes a new claim that is not subject to the 
provisions governing the finality of claims.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed.Cir. 1996).  Based on the 
foregoing, the Board determines that the veteran's claim for 
entitlement to service connection for a disability of the 
feet, other than pes planus, is a new claim, which must be 
adjudicated by the RO on a de novo basis.  


Disability of the Ankles

The March 1997 VA Form 9 provided additional specificity to 
the claim for service connection for bilateral foot problems 
on a secondary basis.  The veteran specifically indicated 
bilateral ankle problems.  Service connection was denied for 
a right ankle condition on a primary basis by an August 1969 
rating decision.  As noted, the veteran filed a claim for 
bilateral foot problems in February 1996.  The RO considered 
and denied the claim on a finality basis in May 1996.  The 
Board notes that, as clarified in March 1997, the claim of 
entitlement to service connection for a disability of the 
ankles is based on the application of a different regulation, 
specifically 38 C.F.R. § 3.310, concerning service connection 
for secondary conditions.  Under this regulation, service 
connection is warranted on a secondary basis when the 
service-connected disability adversely affects a non-service-
connected condition.  38 C.F.R. § 3.310 (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).  This represents a change in 
the law that was not in effect at the time the RO rendered 
its August 1969 rating decision.  See 44 Fed. Reg. 50340 
(1979).

Section 7104(b) does not preclude de novo adjudication of a 
claim, on essentially the same facts as a previously and 
finally denied claim, where an intervening change in law or 
regulation has created a new basis of entitlement to a 
benefit.  See Spencer v. Brown, 4 Vet. App. 283, 289 (1993); 
see also 38 U.S.C.A. § 7104(b) (West 1991); but see Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998) (change in evidentiary 
standard applicable to a claim is neither "new and material 
evidence" nor an "intervening change in law" creating a new 
basis for entitlement).  Therefore, where a new basis of 
entitlement has been established by a change in law, new and 
material evidence is not required because the claim is a new 
claim, rather than a reopened one.  Id.  In that same 
respect, the Board notes that the RO has not considered the 
claim of entitlement to service connection for a left ankle 
disability.  In light of the foregoing, the Board determines 
that remand is warranted in order for the RO to adjudicate on 
a de novo basis the claim of entitlement to service 
connection for a disability of the ankles on a secondary 
basis.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should make specific 
determinations, based upon the complete 
record, with respect to whether or not 
the claims for: 1) entitlement to service 
connection (on a primary and secondary 
basis ) for a disability of the feet, 
other than pes planus; and 2) entitlement 
to service connection for a disability of 
the ankles on a secondary basis 
(considering Allen v. Brown, supra.), are 
well-grounded.  Based on these 
determinations, and if appropriate, the 
RO should accomplish any further 
indicated development.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes the applicable 
law and regulations, a summary of 
additional evidence submitted, and the 
reasons for the decisions.  The veteran 
and his representative should be afforded 
an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

